The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election Requirement

Restriction Under 35 U.S.C. 121
The application discloses the following embodiments:
Embodiment 1 – Figs. 1.1-1.7; directed to a model of an open-wheeled, open-top automobile.
Embodiment 2 – Figs. 2.1-2.7; directed to a model of a space shuttle during launch.
Embodiment 3 – Figs. 3.1-3.6; directed to a model of a table-top hockey game.
Embodiment 4 – Figs. 4.1-4.7; directed to a model of a hard-topped automobile.
Embodiment 5 – Figs. 5.1-5.6; directed to a model of a double-decker bus.
Embodiment 6 – Figs. 6.1-6.6; directed to a model of a mechanical device.
Embodiment 7 – Figs. 7.1-7.7; directed to a model of a motorcycle.
The embodiments disclosed are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). Each of the embodiments listed above presents a patentably distinct inventive concept or invention, and is therefore subject to this requirement for restriction. 
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct designs.
A reply to this requirement must include an election of a single invention for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single invention will be held nonresponsive. 
Applicant is also requested to direct cancellation of all drawing figures that are directed to nonelected inventions.
Should applicant traverse this requirement on the grounds that the inventions are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the inventions to be patentably indistinct or obvious variations of one another. If the inventions are determined not to be patentably distinct and they remain in this application, any rejection of one invention over prior art will apply equally to all other inventions kept in the application. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the inventions will be considered once the inventions have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).NOTE: Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on). (See 37 CFR 1.1026 and MPEP 2909.02.) Thus the numbering convention used in the original submission should not be amended when responding to this restriction.
Additionally, renumbering of the drawing figures in any elected Group is not required. For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group should not be changed.

PROVISIONAL OBJECTIONS
While action on the merits of this case has been deferred pending compliance with the Restriction Requirement, in the interest of compact prosecution the Examiner notes that the following issues that the applicant may wish to consider correcting via amendment when responding to this Office action.
Provisional Specification Objection
The specification must be amended by the applicant to provide the required descriptions for the figures indicating from which direction each view is taken (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). For example: 
1.1 : Front
1.2 : Rear
Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.


Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at joseph.kukella@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed call. When proposing a day and time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Facsimile to the USPTO's Official Fax Number (571-273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
A restriction requirement is in effect. Election is required to avoid abandonment.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
A preliminary search has not been conducted for this application due to the presence of multiple, distinct inventive concepts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913